IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,248-01


EX PARTE ALFONSO VILLA LOERA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
TRIAL COURT CAUSE NO. W199-81096-01(HC1)
IN THE 199TH JUDICIAL DISTRICT COURT
FROM COLLIN COUNTY


 Per curiam.

 O R D E R


	This is an application for a writ of habeas corpus which was transmitted to this Court 
pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted
of the offense of sexual assault, and punishment was assessed at confinement for twenty 
years.  No direct appeal was taken.  
	Applicant contends that he received ineffective assistance of counsel.  The trial court
recommended that relief be granted.  We disagree.  Though trial counsel's conduct may well
have been deficient, we need not decide that issue because we conclude that Applicant
cannot show harm.  Relief is denied.

 IT IS SO ORDERED THIS THE 14th DAY OF JUNE, 2006.



DO NOT PUBLISH